862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lenise M. SKINNER, a/k/a Lita L. Skinner, Petitioner--Appellant,v.UNITED STATES of America, State of Nevada, United StatesAttorney for the District of Nevada, at Las Vegas,Nevada, Attorney General for the Stateof Nevada, Respondents--Appellees.
No. 88-7687.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1988.Decided Oct. 28, 1988.

Lenise M. Skinner, appellant pro se.
Sarah G. Sullivan, William A. Maddox, Office of United States Attorney, Gary W. Barr, Charles Ralph Gardner, Office of Attorney General of Nevada, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS, and ERVIN, Circuit Judges.
PER CURIAM:


1
Lenise M. Skinner, a/k/a Lita L. Skinner, appeals the district court's order transferring her case to the District of Nevada.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
The transfer of a post-conviction petition to another district court is not a final order.   Dobard v. Johnson, 749 F.2d 1503 (11th Cir.1985);  Middlebrooks v. Smith, 735 F.2d 431 (11th Cir.1984).  As the order appealed from is not final, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.App.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   Middlebrooks, 735 F.2d at 433.


4
Finding no basis for appellate jurisdiction, we deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.